--------------------------------------------------------------------------------

Exhibit 10.2

 
[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.


EXECUTION VERSION
 
REVENUE SHARING AGREEMENT
 


BY AND BETWEEN


VIRNETX HOLDING CORPORATION


AND


PUBLIC INTELLIGENCE TECHNOLOGY ASSOCIATES
 


May 31, 2017
 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
This REVENUE SHARING AGREEMENT (this “Agreement”) is dated as of May 31, 2017
(“Effective Date”), by and between VirnetX Holding Corporation, a Delaware
corporation with an address at 308 Dorla Ct., Zephyr Cove, NV 89448, U.S.A. (the
“Company”), and Public Intelligence Technology Associates, kk (Japanese
Corporation) with an address at 27F Yomiuri Tokyo Head Office Building, 1-7-1
Otemachi, Chiyoda-ku, Tokyo, 100-8055, Japan (“Representative”).


WHEREAS, the Company and Representative are entering into that certain Share
Purchase Agreement dated as of May 31, 2017 (the “Share Purchase Agreement”),
pursuant to which Representative has agreed to purchase certain number of shares
in the Company; and


WHEREAS, the Company and Representative desire to foster a collaborative
relationship to enhance revenue opportunities for each of the parties as may be
agreed to from time to time, including as set forth in that certain Gabriel
License Agreement being entered into concurrently by and between the parties
hereto (the “Gabriel License Agreement”) pursuant to which Representative will
work with Company to develop revenue opportunities for certain Company products
and services in Japan.


NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:


1.             Certain Definitions.  The following terms when used in this
Agreement shall have the following definitions.  Capitalized terms that are used
in this Agreement but not defined herein shall have the meanings ascribed to
such terms in Share Purchase Agreement.


“Adjusted Revenue Sharing Period” means the period beginning on the end of the
Priority Revenue Sharing Period and ending on the termination of this Agreement.


“Confidential Information” shall have the meaning ascribed to that term in
Section 6.1.


“Representative Revenues” means the worldwide revenues of Representative and its
Affiliates, but excluding taxes and other customary deductions.  For purposes of
this Agreement, Representative Revenues will be deemed to include all amounts
received by Representative or its Affiliates from the licensing or sale of any
products and services or other Intellectual Property, and amounts received in
rent, returns and other distributions from real estate and Real Estate
Investment Trusts’ but in each case, excluding any litigation-or
settlement-related expenses, contingency fees, commissions and other
contractually-required payments to third parties, taxes, and other deductions
and costs associated with such revenue.


“Share Purchase Agreement” shall have the meaning set forth in the recitals to
this Agreement.


2.             Collaboration.  The parties will meet from time to time to
discuss collaborating with each other in order to enhance their revenue
opportunities as mutually agreed from time to time.  Such collaboration will
include the marketing and promotion of the Company products by Representative in
Japan pursuant to the Gabriel License Agreement.  The parties’ sole and
exclusive remuneration for the activities set forth in this Section 2 will be as
set forth in Section 3 below.
 
- 1 -

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
3.             Revenue Share; Payment.


3.1           Representative Adjusted Revenue Share.  Within sixty (60) days of
the end of each calendar quarter during the Adjusted Revenue Sharing Period, the
Company will pay to Representative an amount equal to [***] of the Company Japan
Revenues for such quarter.  For the avoidance of doubt, payments to
Representative during the Priority Revenue Sharing Period are solely as set
forth in the Share Purchase Agreement, and in no event shall any payments to
Representative be required under this Agreement other than with respect to
Adjusted Revenue Sharing Period.


3.2           Company Revenue Share.  Within sixty (60) days of the end of each
calendar quarter during the term of this Agreement, Representative will pay to
the Company an amount equal to [***] of the Representative Revenues for such
quarter.


3.3           Payment Terms.  All amounts owed hereunder shall be paid and due
in US Dollars.  To the extent that any payments required hereunder are based on
any amounts other than in U.S. dollars, the paying party shall convert such
amounts into U.S. dollars at the official rate of exchange of the currency, as
quoted by the U.S. Wall Street Journal (or another agreed-upon source if not
quoted in the U.S. Wall Street Journal) for the last business day of the
calendar quarter to which the payment relates.  All payments shall be made in
immediately available funds by wire transfer to such bank accounts as the payee
may from time to time designate in writing.


3.4           Taxes.  Each party will be responsible for any duties, taxes,
and/or levies to which it is subject as a result of any payment hereunder.  The
paying party will deduct or withhold any taxes that it will be legally obligated
to deduct or withhold from any amounts payable to the other party hereunder, and
the corresponding payment to the other party as reduced by such deductions or
withholdings will constitute full payment and settlement to the other party of
amounts payable under this Agreement.


4.             Records; Audits.


4.1           Records.  Each party shall keep records adequate to verify each
report payment to be made pursuant to this Agreement for three (3) full years
following the submission of each such payment.


4.2           Audits.  Each party shall keep records adequate to verify each
report payment to be made pursuant to this Agreement for three (3) full years
following the submission of each such payment.  Each party shall also permit the
books and records maintained pursuant to Section 4.1 to be examined once during
each calendar year, upon reasonable notice during regular business hours, at the
location at which such books and records are usually kept, by an independent
auditor selected and paid for by the other party.  The audited party shall
render reasonable cooperation in the conduct of such audit, including by
providing complete and accurate English translations of the foregoing books and
records to the auditor.  The auditor shall not disclose to the other party any
information other than that relating solely to the correctness of, or the
necessity for, the reports and payments to be made pursuant to this Agreement.


5.             Term; Termination.


5.1           Term.  This Agreement shall commence on the Effective Date and
continue in effect for five (5) years thereafter, unless earlier terminated
pursuant to the terms hereof, unless otherwise agreed to in writing by the
parties.
 
- 2 -

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
5.2           Termination.  Notwithstanding anything to the contrary contained
herein, this Agreement shall terminate immediately upon the termination of the
Share Purchase Agreement unless the parties agree otherwise in writing.  In
addition, this Agreement may also be terminated:


(a)           at any time by mutual written consent of the Company and
Representative;


(b)           by either party upon thirty (30) days’ prior written notice, if
the other party materially breaches this Agreement and fails to cure such breach
to the terminating party’s reasonable satisfaction within such thirty (30) day
period; or


(c)           by either party immediately upon written notice upon (a) the
institution of any proceedings by or against the other party seeking relief,
reorganization or arrangement under any laws relating to insolvency, which
proceedings are not dismissed within sixty (60) days, (b) the assignment for the
benefit of creditors, or the appointment of a receiver, liquidator or trustee,
of the other party’s property or assets, or (c) the liquidation, dissolution or
winding up of the other party’s business.


5.3           Effect of Termination.  Termination of this Agreement will not
relieve either party of its payment obligations under Section 3 that accrued
prior to such termination.  In addition, the following sections will survive any
termination of this Agreement: Sections 4, 6, 7, and 8.


6.             Confidentiality.


6.1           Definition.  “Confidential Information” means confidential or
proprietary information disclosed by one party to the other that is in written,
graphic, machine readable, or other tangible form and is marked “Confidential”
or “Proprietary” or in some other manner to indicate its confidential nature. 
Confidential Information may also include oral disclosures provided that such
information is designated as confidential at the time of disclosure and reduced
to a written summary by the disclosing party within 30 days after its oral
disclosure, which is marked in a manner to indicate its confidential nature and
delivered to the receiving party.


6.2           Exceptions.  Confidential Information will not include any
information that (a) was publicly known and made generally available prior to
the time of disclosure by the disclosing party, (b) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party, (c) is
already in the possession of the receiving party at the time of disclosure, (d)
is obtained by the receiving party from a third party without a breach of such
third party’s obligations of confidentiality, or (e) is independently developed
by the receiving party without use of or reference to the disclosing party’s
Confidential Information.


6.3           Non-Use and Non-Disclosure.  Each party will (a) treat as
confidential all Confidential Information of the other party, (b) not disclose
such Confidential Information to any third party, except on a “need to know”
basis to third parties that have signed a non-disclosure agreement containing
provisions substantially as protective as the terms of this Section provided
that the disclosing party has obtained the written consent to such disclosure
from the other party, and (c) will not use such Confidential Information except
in connection with performing its obligations or exercising its rights under
this Agreement. Each party is permitted to disclose the other party’s
Confidential Information if required by law so long as the other party is given
prompt written notice of such requirement prior to disclosure and assistance in
obtaining an order protecting such information from public disclosure.
 
- 3 -

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
6.4           Confidentiality of Agreement.  Neither party to this Agreement
will disclose the terms of this Agreement to any third party without the consent
of the other party, except as required by securities or other applicable laws.
Notwithstanding the above provisions, each party may disclose the terms of this
Agreement (a) in connection with the requirements of a public offering or
securities filing, (b) in confidence, to accountants, banks, and financing
sources and their advisors, (c) in confidence, in connection with the
enforcement of this Agreement or rights under this Agreement, or (d) in
confidence, in connection with a merger or acquisition or proposed merger or
acquisition, or the like.


7.             Limitation of Liability.


7.1           Disclaimer of Damages.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NEITHER PARTY WILL, UNDER ANY CIRCUMSTANCES, BE
LIABLE TO THE OTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE, OR
EXEMPLARY DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING BUT NOT
LIMITED TO LOST PROFITS OR LOSS OF BUSINESS, EVEN IF SUCH PARTY IS APPRISED OF
THE LIKELIHOOD OF SUCH DAMAGES OCCURRING.


7.2           Cap on Liability.  UNDER NO CIRCUMSTANCES WILL EITHER PARTY’S
TOTAL LIABILITY OF ALL KINDS ARISING OUT OF OR RELATED TO THIS AGREEMENT,
REGARDLESS OF THE FORUM AND REGARDLESS OF WHETHER ANY ACTION OR CLAIM IS BASED
ON CONTRACT, TORT, OR OTHERWISE, EXCEED THE TOTAL AMOUNTS PAID OR PAYABLE TO
THAT PARTY UNDER THIS AGREEMENT.


8.             Miscellaneous Provisions.


8.1           Independent Contractors.  The relationship of the parties
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement should be construed to give either party the power
to act as an agent of or direct or control the day-to-day activities of the
other.  Financial and other obligations associated with each party’s business
are the sole responsibility of that party.


8.2           Interpretation.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, and section
and subsection references are to this Agreement unless otherwise specified.  The
headings in this Agreement are included for convenience of reference only and
will not limit or otherwise affect the meaning or interpretation of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.”  The phrases “the date of this Agreement,” “the date hereof” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement.  The
meanings given to terms defined herein will be equally applicable to both the
singular and plural forms of such terms.  All matters to be agreed to by any
party hereto must be agreed to in writing by such party unless otherwise
indicated herein.  References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).


8.3           Notices.  Any notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to be given when delivered in person or by private courier with
receipt, if telefaxed when verbal or email confirmation from the recipient is
received, or three (3) days after being deposited in the United States mail,
first-class, registered or certified, return receipt requested, with postage
paid and:
 
- 4 -

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
(a)           If to the Company, addressed as follows:


308 Dorla Ct.
Zephyr Cove, NV 89448
Attention: Kendall Larsen, Chief Executive Officer
Facsimile: (775) 580-7527
E-mail: Kendall_Larsen@virnetx.com
 
with a copy to:


Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attention: Bradley L. Finkelstein
E-mail: bfinkelstein@wsgr.com


(b)           If to Representative, at the Representative’s address, facsimile
number or electronic mail address as provided by Representative to the Company
prior to the Closing Date (as defined in the Share Purchase Agreement).


A party may change the address to which notices and communications to it are to
be addressed by notification as provided for herein.


8.4           Severability.  If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.


8.5           Governing Law; Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
regard to choice of laws or conflicts of laws provisions thereof that would
require the application of the laws of any other jurisdiction, except to the
extent that mandatory principles of Delaware law may apply.


8.6           Arbitration.  Any dispute, controversy or claim arising out of,
relating to, or in connection with this Agreement, including the breach,
termination or validity hereof, shall be finally resolved by arbitration
administered by the Hong Kong International Arbitration Centre (“HKIAC”).  The
arbitration shall be conducted in Hong Kong and in accordance with the HKIAC
Administered Arbitration Rules in effect at the time of the arbitration, except
as they may be modified by mutual agreement of the parties.  The arbitration
shall be conducted in the English language.  The arbitration shall be conducted
by three arbitrators.  Each party shall appoint one arbitrator and such two (2)
arbitrators shall appoint a third arbitrator.  The arbitral award shall be in
writing, state the reasons for the award, and be final and binding on the
parties.  The award may include an award of costs, including reasonable
attorneys’ fees and disbursements.  In addition to monetary damages, the
arbitral tribunal shall be empowered to award equitable relief.  The parties
agree that the arbitration shall be kept confidential, and that the costs of
arbitration shall be borne by the losing party unless otherwise determined by
the arbitration award.  All payments made pursuant to the arbitration decision
or award and any judgment entered thereon shall be made in United States
dollars, free from any deduction, offset or withholding for taxes. 
Notwithstanding this Section 8.6 or any other provision to the contrary in this
Agreement, neither party shall be obligated to follow the foregoing arbitration
procedures where such party intends to apply to any court of competent
jurisdiction for an interim injunction or similar equitable relief against any
other party, provided there is no unreasonable delay in the prosecution of that
application.
 
- 5 -

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
8.7           Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.


8.8           Assignment.  Neither party may assign its rights or obligations
under this Agreement or designate another person (i) to perform all or part of
its obligations under this Agreement or (ii) to have all or part of its rights
and benefits under this Agreement, in each case without the prior written
consent of the other party; provided that either Party may freely assign this
Agreement to a successor to all or substantially all of its relevant assets,
whether by sale, merger, or otherwise, and shall provide written notice of such
assignment to the other party at least thirty (30) days prior to the effective
date of the assignment.  In the event of any assignment in accordance with the
terms of this Agreement, the assignee shall specifically assume and be bound by
the provisions of the Agreement by executing a writing agreeing to be bound by
and subject to the provisions of this Agreement and shall deliver an executed
counterpart signature page to this Agreement and, notwithstanding such
assumption or agreement to be bound by this Agreement by an assignee, no such
assignment shall relieve any party assigning any interest pursuant to this
Agreement from its obligations or liability pursuant to this Agreement.


8.9           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


8.10         Entire Agreement; Amendments.  This Agreement constitute the entire
agreement between the parties hereto respecting the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. 
No modification, alteration, or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the parties.


[Remainder of Page Intentionally Left Blank.]
 
- 6 -

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
VirnetX Holding Corporation
 
Public Intelligence Technology Associates, kk
         
Name:          
Kendall Larsen  
Name:          
Eriya Unten          
Title:          
President & CEO  
Title:        
Executive Director          
Signature:
/s/ Kendall Larsen  
Signature:
           
Date:         
5/31/17  
Date:
 

 

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED
WITH RESPECT TO THIS OMITTED INFORMATION.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
VirnetX Holding Corporation
 
Public Intelligence Technology Associates, kk
         
Name:          
Kendall Larsen  
Name:          
Eriya Unten          
Title:          
President & CEO  
Title:         
 Executive Director          
Signature:
   
Signature:
/s/ Eriya Unten          
Date:
   
Date:         
 May 31, 2017

 
 

--------------------------------------------------------------------------------